DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (JP 2004-358649 A) in view of Hsu (US 7,511,245).
Regarding Claim 1, Tsukamoto discloses an industrial robot (see Fig. 4), comprising: 
An arm portion (4) having a longitudinal axis (see Examiner’s annotated version of Fig. 5, hereinafter “Figure B”).
A wrist portion (5) provided to a distal end of the arm portion and swingable about a swing axis (see Figure B) orthogonal to the longitudinal axis (see Figure B).
A wire body (W) disposed inside of the arm portion and connected to an end effector (9) mounted to the wrist portion (see Figs. 4 and 5).
A tubular cover (11a) disposed inside of the arm portion (see Figure B, showing that at least a portion of the tubular cover is disposed inside of the arm portion).
A biasing unit (11a) (Examiner notes that all materials have an elasticity, and accordingly the bent portion of the conduit would act as a biasing unit as it is bent and flexed) configured to bias the wire body in a separate direction away from the wrist portion along the longitudinal axis of the arm portion (see Fig. 4, as the biasing member in the form of a conduit cable is bent, such as when the wrist portion moves relative to the arm portion, an elastic force is generated by the tighter radius of curvature of the conduit, and as the conduit cable attempts to return to a normal relaxed state, the wire body will be pull in a direction away from the wrist portion also with the attempted unbending of the conduit cable).
Wherein the wire body has a curved portion (see Fig. 4, showing a bend in the conduit cable at 11a, and according the wire body will also have a curved portion corresponding with the curved portion of the conduit cable) in a part extending from a base end of the arm portion (see Fig. 4).

    PNG
    media_image1.png
    415
    925
    media_image1.png
    Greyscale

Tsukamoto does not disclose that the wire body is disposed inside of the tubular member, and accordingly does not disclose that the tubular member is disposed inside of the tubular cover, nor that the biasing unit utilizes an elastic force generated by the elasticity of the tubular member.
However, Hsu which is directed to improvements in cabling for welding robots (see Col. 1 Lines 48-55), teaches providing a wire body (100) disposed inside of a tubular member (101) (see Fig. 5D), and with the tubular member is deposed inside of a tubular cover (90) (see Fig. 5D). Where the tubular member has an elasticity (see Col. 4 Lines 6-11, teaching that the tubular member is made of a polymer and that it and the wire body can be stretched, and accordingly have some elasticity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Tsukamoto with the cable bundling taught in Hsu to reduce the complexity of wiring within the industrial robot by reducing the need for separately bundled cables (see Hsu Col. 1 Lines 48-55), which further would reduce manufacturing times, since preassembly cable bundles could be installed rather than needing to separately run each individual line.
The resulting Combination would therefore have the bundle having the wire body and tubular member extending along the entire length of the conduit, including through the tubular cover disposed 
Further, “the biasing is configured to bias the curved portion of the wire body in the separate direction utilizing an elastic force generated by the elasticity of the tubular member (see Tsukamoto Fig. 4, as the biasing member in the form of a conduit cable is bent, such as when the wrist portion moves relative to the arm portion, an elastic force is generated by the tighter radius of curvature of the conduit, and as the conduit cable attempts to return to a normal relaxed state, the wire body will be pull in a direction away from the wrist portion also with the attempted unbending of the conduit cable, and since the tubular member has an elasticity, the biasing member will utilizes this elastic force to attempt to return to a neutral state).
Regarding Claim 5, Tsukamoto further discloses the industrial robot according to claim 1, wherein the arm portion has an open space opened in directions orthogonal to both the longitudinal axis and the swing axis (see Figure B). 

Claims 1, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinger (EP 1 964 651 A1) (hereinafter “Karlinger 1”) in view of and Hsu (US 7,511,245).
Regarding Claim 1, Karlinger 1 discloses an industrial robot (see Fig. 7), comprising: 
An arm portion (2) having a longitudinal axis (see Examiner’s annotated version of Fig. 2 below, hereinafter “Figure A”).
A wrist portion (5) provided to a distal end of the arm portion and swingable about a swing axis (36) orthogonal to the longitudinal axis (see Figure A, showing that axis 36 is orthogonal to the x direction).

A tubular cover (15) disposed inside of the arm portion (see Figure A).
A biasing unit (16) configured to bias the wire body in a separate direction away from the wrist portion along the longitudinal axis of the arm portion (see Figure A, showing that the biasing unit exerts a force away from the end effector on a second tubular cover 14 containing the wire body, and accordingly will also exert a force on the wire body in a direction away from the end effector).
Wherein the wire body has a curved portion (see Figure A, showing that the second tubular cover 14 has a curved portion and accordingly the wire body located within the second tubular cover will also have a curved portion) in a part extending from a base end of the arm portion (see Figure A).
Wherein the curved portion of the wire body is disposed inside of a second tubular cover (14) (see Figure A).

    PNG
    media_image2.png
    979
    1420
    media_image2.png
    Greyscale

Karlinger 1 does not disclose that the wire body is disposed inside of the tubular member, and accordingly does not disclose that the tubular member is disposed inside of the tubular cover, nor that the biasing unit utilizes an elastic force generated by the elasticity of the tubular member.
However, Hsu which is directed to improvements in cabling for welding robots (see Col. 1 Lines 48-55), teaches providing a wire body (100) disposed inside of a tubular member (101) (see Fig. 5D), and the tubular member is deposed inside of a tubular cover (90) (see Fig. 5D). Where the tubular member has an elasticity (see Col. 4 Lines 6-11, teaching that the tubular member is made of a polymer and that it and the wire body can be stretched, and accordingly have some elasticity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with the cable bundling taught in Hsu to reduce the complexity of wiring within the industrial robot by reducing the need for separately bundled cables (see Hsu Col. 1 Lines 48-55), which further would reduce manufacturing times, since preassembly cable bundles could be installed rather than needing to separately run each individual line.
The resulting Combination would therefore have the bundle having the wire body and tubular member extending along the entire length of the conduit, including through the tubular cover disposed inside of the arm portion, and accordingly the “curved portion of the wire body is disposed inside of a tubular member having an elasticity” (see Figure A, since the tubular member extends along the entire length of the wire body, the curved portion of the wire body will be disposed inside of the tubular member), “and the tubular member is disposed inside of the tubular cover” (see Figure A, showing that since the tubular member extends along the entire length of the wire body, this claim limitation will be met, the Examiner notes that the claim language does not require that tubular cover is disposed outside of the tubular member and the wire body at the curved portion).

Regarding Claim 5, Karlinger 1 further discloses the industrial robot according to claim 1, wherein the arm portion has an open space opened in directions orthogonal to both the longitudinal axis and the swing axis (see Figure A). 
Regarding Claim 6, Karlinger 1 further discloses industrial robot according to claim 5, wherein a part of the open space is defined inside the arm portion by a wall portion (see Figure A) of the arm portion, the wall portion being provided on an opposite side of the wrist portion (see Figure A), and wherein an insertion hole (see Figure A) through which the wire body is inserted is formed in the wall portion (see Figure A).
Regarding Claim 7, Karlinger 1 further discloses the industrial robot according to claim 1, wherein a plurality of the wire bodies (see Figure A) are disposed through the inside of the arm portion (see Figure A), and wherein the biasing unit is configured to bias a whole of the plurality of wire bodies (see Figure A, showing that the plurality of wire bodies extend through the second tubular cover and the biasing unit, and accordingly the plurality of wires are biased as a whole).
Regarding Claim 12, Karlinger 1 discloses an industrial robot (see Fig. 7), comprising: 
An arm portion (2) having a longitudinal axis (see Figure A).
A wrist portion (5) provided to a distal end of the arm portion and swingable about a swing axis (36) orthogonal to the longitudinal axis (see Figure A, showing that axis 36 is orthogonal to the x direction). 

A biasing unit (16) configured to bias the wire bodies in a separate direction away from the wrist portion along the longitudinal axis of the arm portion (see Figure A, showing that the biasing unit exerts a force away from the end effector on a second tubular cover 14 containing the wire body, and accordingly will also exert a force on the wire body in a direction away from the end effector).
Wherein the wire bodies have a curved portion in a part extending from a base end of the arm portion (see Figure A, showing that the second tubular cover 14 has a curved portion and accordingly the wire body located within the second tubular cover will also have a curved portion).
Karlinger 1 does not disclose a plurality of tubular members having elasticity, and accordingly does not disclose that the plurality of wire bodies are disposed in the plurality of tubular member, nor that the biasing unit unitizes an elastic force generated by the elasticity of the tubular member.
However, Hsu which is directed to improvements in cabling for welding robots (see Col. 1 Lines 48-55), teaches providing a plurality of wire bodies (100) disposed inside of a plurality of tubular members (101) (see Fig. 5D), and the plurality of tubular member are deposed inside of a tubular cover (90) (see Fig. 5D). Where the plurality of tubular members have an elasticity (see Col. 4 Lines 6-11, teaching that the tubular member is made of a polymer and that it and the wire body can be stretched, and accordingly have some elasticity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Karlinger 1 with the cable bundling taught in Hsu to reduce the complexity of wiring within the industrial robot by reducing the need for separately bundled cables (see Hsu Col. 1 Lines 48-55), which further would reduce manufacturing times, since preassembly cable bundles could be installed rather than needing to separately run each individual line.
Combination would therefore have the conduit bundle having the wire bodies and tubular members extending along the entire length of the conduit, including through the tubular cover disposed inside of the arm portion, and accordingly the “curved portion of each of the wire bodies is disposed inside of a corresponding one of the plurality of tubular members” having an elasticity (see Figure A, since the tubular member extends along the entire length of the wire body, the curved portion of the wire body will be disposed inside of the tubular member).
“[W]herein the biasing unit is configured to bias the curved portion of the wire bodies in the separate direction utilizing an elastic force generated by the elasticity of the tubular members” (see Figure A, showing that the biasing unit in the form of a spring will exert a force on the second tubular cover as the arm as actuated causing the tubular member to bend and flex, resulting in an elastic force being generated by the tubular member, which is located within the second tubular cover, as it attempts to return to an unbent state).
Regarding Claim 13, the Combination further suggests the industrial robot according to claim 12, further comprising a tubular cover (see Karlinger 1 element 15) disposed inside of the arm portion (see Figure A), wherein the tubular members are disposed inside of the tubular cover (see Figure A, showing that since the tubular members extend along the entire length of the wire bodies, and since the wire bodies extend through the tubular cover located in the arm portion, that the tubular member will also be disposed inside of the tubular cover).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karlinger 1 (EP 1 964 651 A1) in view of Karlinger (US 7,520,473) (hereinafter “Karlinger 2”).
Regarding Claim 11, Karlinger 1 further discloses the industrial robot according to claim 1, wherein the biasing unit has an elastic body which generates a force pulling the wire body in the 
Karlinger 1 does not disclose that the spring member includes a plate spring. However, Karlinger 2 teaches an industrial robot (1) having a biasing unit (see Fig. 3a) having an elastic member in the form of a plate spring (5) to tension a wire body (2) in a direction away from the wrist portion of the robotic arm (see Fig. 5a). Where a part (5.1) of the spring member is fixed to the arm portion (see Fig. 3a). Wherein the biasing unit is configured to bias the curved portion of the wire body in the separate direction utilizing the elastic force of the tubular member and an elastic force of the plate spring (see Figs. 3a, 3b, and 5a, showing that the plate spring exerts a force on the curved portion of the wire body, which would cause the wire body to be biased in a direction away from the wrist portion; further, in the resulting Combination, the tubular member would be bent due to the plate spring exerting a force on the bend portion, causing an increase in bending which would generate an elastic force in the tubular member, as the tubular member attempts to straight, the tubular member is in turn exerting a force on the wire body pulling it in a direction away from the wrist).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide the biasing unit of the industrial robot disclosed in Karlinger 1 with the plate spring biasing unit taught in Karlinger 2 to simply substitute one type of one biasing unit with another type of biasing unit to obtain the predictable results (see Karlinger 2, showing various embodiments of different biasing units, and in particular that a biasing unit in the form of a coil spring in Figs. 2a and 2b can be replaced with a plate spring Figs. 3a-3c; see also Karlinger 2 Col. 5 Lines 22-25, teaching that the plate spring can fulfill the same function as the coiled spring; see also MPEP 2143 (I) (B)).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658